Case 2:20-cv-10378-MCA-ESK Document 14 Filed 11/04/20 Page 1 of 2 PageID: 55




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 BAYER INTELLECTUAL PROPERTY                         )
 GMBH, BAYER AG, and JANSSEN                         )
 PHARMACEUTICALS, INC.,                              )
                                                     )
                          Plaintiffs,                )
                                                     )
                v.                                   ) C.A. No. 20-cv-10378 (MCA)(ESK)
                                                     )
 DR. REDDY’S LABORATORIES, LTD.,                     )
 and DR. REDDY’S LABORATORIES, INC.,                 )
                                                     )
                          Defendants.                )
                                                     )


                                  STIPULATION OF DISMISSAL

       Pursuant to Rules 41(a)(l) and 41(c) of the Federal Rules of Civil Procedure, Plaintiffs

Bayer Intellectual Property GmbH, Bayer AG, and Janssen Pharmaceuticals, Inc. (collectively,

“Plaintiffs”) and Defendants Dr. Reddy’s Laboratories, Ltd. and Dr. Reddy’s Laboratories, Inc.

(collectively, “DRL”), hereby stipulate and agree that Plaintiffs’ action against DRL and DRL’s

action against Plaintiffs, including all claims and defenses asserted by Plaintiffs against DRL and

all claims and defenses asserted by DRL against Plaintiffs, are hereby dismissed with prejudice.

All parties shall bear their own costs, disbursements and attorneys’ fees.

Dated: November 3, 2020                                Respectfully submitted,




 By: s/ Keith J. Miller                          By: s/ Frank D. Rodriguez
 Keith J. Miller                                 Frank D. Rodriguez
 Robinson Miller LLC                             James P. Barabas
 Ironside Newark                                 Windels Marx Lane & Mittendorf, LLP
 110 Edison Place                                One Giralda Farms
 Suite 302                                       Madison, NJ 07940
 Newark, NJ 07102                                frodriguez@windelsmarx.com

                                                 1
Case 2:20-cv-10378-MCA-ESK Document 14 Filed 11/04/20 Page 2 of 2 PageID: 56




(973) 690-5400                              (973) 966-3232

Counsel for Plaintiffs Bayer Intellectual   Counsel for Dr. Reddy’s Laboratories, Ltd.
Property GMBH, Bayer AG, and Janssen        and Dr. Reddy’s Laboratories, Inc.
Pharmaceuticals, Inc.,



                                                 SO ORDERED
                                                   s/Madeline Cox Arleo       .
                                                 MADELINE COX ARLEO, U.S.D.J.

                                                 Date: 11/4/20




                                            2
